This is a claim toy Samuel E. Flannigan for $1,655.00 which he claims to he due him as 'salary as a trustee of the Southern Illinois Normal University. He alleges in Ms verified claim that in 1869 he was appointed a trustee of said hoard by John M. Palmer, then Governor of the State of Illinois; and that thereafter he was elected secretary of said board, and served both as trustee and secretary for a period of two years, beginning in March, 1869; and that he received as salary and expenses for said services the sum of $1,475.00, and that the amount claimed is yet due Mm from the State. He also alleged in his said claim that in 1878 he filed a claim for said balance due him, with the Commission of Claims of this State. To his demand the Attorney General has filed various pleas, among which is the plea of former adjudication. It appears both from the verified claim and the evidence introduced in this case, that this claim was filed in the Auditor’s office in 1878, and that a hearing was thereafter had thereon before the Commission of Claims, and that said claim was rejected. Having been so considered and determined upon its merits at that time, it is now barred from further hearing in tMs Court, and is therefore rejected.